Exhibit 10.17

FIRST AMENDMENT

TO

ALLERGAN, INC.

SAVINGS AND INVESTMENT PLAN

(RESTATED 2008)

The ALLERGAN, INC. SAVINGS AND INVESTMENT PLAN (the “Plan”) is hereby amended as
follows:

 

1. Section 2.34 of the Plan is hereby amended as follows:

2.34    Matched Deposits.    “Matched Deposits” of a Participant shall mean his
or her Participant Deposits (whether Before Tax, including “catch up” Before Tax
Deposits described in Section 4.2(e) or After Tax but excluding Rollover
Contributions) not in excess of two percent (2%) of Compensation. Matched
Deposits shall participate in allocations of Matching Contributions and Matching
Contribution Forfeitures. The Matched Deposits of Participants (expressed as a
percentage of Participant’s Compensation as set forth above) may be changed at
any time and from time to time by action of the delegate of the Board of
Directors, provided that such change is within the scope of authority of the
delegate. In the event that the Matched Deposits are increased retroactively for
a Plan Year, additional Matching Contributions shall be allocated to “Eligible
Participants” as defined in Section 5.3(b) and in accordance with the terms of
that Section.

 

2. Section 5.3(a) of the Plan is hereby amended as follows:

(a)    The Company shall contribute and allocate Matching Contributions on a pay
period basis which, when added to Matching Contribution Forfeitures available
after application of Section 6.3, is equal to one hundred percent (100%) of each
Participant’s Matched Deposits for the pay period. The Board of Directors (or
its delegate, provided that such change is within the scope of authority of the
delegate) may authorize and direct that Matching Contributions (expressed as a
percentage of Participant’s Matched Deposits as set forth above) be changed from
time to time from a minimum of zero percent (0%) to such maximum percentage that
when expressed as a percentage of Participants’ Compensation, does not exceed
four percent (4%) of Participants’ Compensation, in aggregate, for any Plan
Year.

 

3. This First Amendment shall be effective as of the pay period beginning
January 31, 2009.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Allergan, Inc. hereby executes this First Amendment to the
Allergan, Inc. Savings and Investment Plan (Restated 2008) on this 27 day of
January, 2009.

 

By   /s/ Dianne Dyer-Bruggeman  

Dianne Dyer-Bruggeman

Executive Vice President, Human Resources